 Case 4:20-cv-11172-SDD-APP ECF No. 1 filed 05/11/20         PageID.1    Page 1 of 5



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
LAURA DAWSON,
                                                   Oakland Co. Cir. Court
             Plaintiff,                                     No. 20-180589-CK
V
                                                   HON. NANCI J. GRANT

CIGNA CORPORATION, LIFE                            U.S. District Court Case No.:
INSURANCE COMPANY OF NORTH
AMERICA, CIGNA LIFE INSURANCE                      HON.
COPMANY OF NEW YORK, and
CONNECTICUT GENERAL LIFE
INSURANCE COMPANY,
             Defendants.

RYAN P. DOBSON (P76734)                          KEVIN M. BLAIR (P76927)
Law Offices of Daniel Randazzo                   Honigman LLP
Attorneys for Plaintiff                          Attorneys for Defendants
2731 South Adams Road, Suite 100                 222 North Washington Square,
Rochester Hills, MI 48309                        Suite 400
(248) 853-1003                                   Lansing, MI 48933-1800
ryanpdobson@gmai.com                             (517) 377-0716
                                                 kblair@honigman.com

          NOTICE OF REMOVAL TO THE UNITED STATES
    DISTRICT COURT FOR THE EASTERN DISTRICT OF MICHIGAN

To:   Clerk of the Court                    Ryan P. Dobson
      U. S. District Court                  Attorney for Plaintiff
      Eastern District of Michigan

      Defendants, by their attorneys, pursuant to 28 U.S.C. §§ 1441 and 1446 and

Fed. R. Civ. P. 81(c), hereby give notice of removal of this action to the United

States District Court for the Eastern District of Michigan, and in support states:

      1.     Plaintiff filed a Complaint against Defendants, Case No. 20-180589-
 Case 4:20-cv-11172-SDD-APP ECF No. 1 filed 05/11/20        PageID.2       Page 2 of 5



CK, alleging wrongful failure to pay benefits under a group accident policy. A

true and correct copy of Plaintiff’s Complaint is attached as Exhibit A.

      2.     Defendants were served with the Complaint via certified mail on or

about April 13, 2020.

      3.     This Court has subject-matter jurisdiction pursuant to 28 U.S.C. §

1331, there being a federal question. Specifically, Plaintiff has alleged a claim

under ERISA, 29 U.S.C. § 1001 et seq.

      4.     According to Plaintiff’s Complaint, (1) a group employee benefit plan

was established or maintained by Laura Dawson’s employer that included a

voluntary, dependent group accident insurance for participants directly or through

insurance or otherwise, (2) Laura Dawson is a participant in the plan and has

standing to sue, and (3) Plaintiff is seeking compensatory relief akin to that

available under 29 U.S.C. § 1132(a)(1)(B). See, e.g., Metropolitan Life Ins. Co. v.

Taylor, 481 U.S. 58, 63-64; 107 S.Ct. 1542; 95 L.Ed.2d 55 (1987) (concluding that

there is an exception to the well-pleaded complaint rule where a claim, though

couched in the language of state law, implicates an area of federal law for which

Congress intended a particularly powerful preemptive sweep). In other words,

“when a federal statute wholly displaces the state-law cause of action through

complete pre-emption, the state claim can be removed.” Aetna Health Inc. v.

Davila, 542 U.S. 200; 124 S.Ct. 2488, 2495; 159 L.Ed.2d 312 (2004). ERISA is




                                         2
 Case 4:20-cv-11172-SDD-APP ECF No. 1 filed 05/11/20       PageID.3    Page 3 of 5



one of those statutes.

      5.     The United States Supreme Court has held that the scope of the “state

law” that is preempted by ERISA is extremely broad. See, e.g., Metro. Life, supra;

Pilot Life Ins. Co. v. Dedeaux, 481 U.S. 41; 107 S. Ct. 1549; 95 L.Ed.2d 39 (1987).

Congress has clearly provided that ERISA broadly preempts state law:

      Except as provided in subsection (b) of this section, the provisions of
      this subchapter and subchapter III of this chapter shall supersede any
      and all State laws insofar as they may now or hereafter relate to any
      employee benefit plan described in section 1003(a) of this title and
      not exempt under section 1003(b) of this title.

29 U.S.C. § 1144(a) (emphasis added).

      6.     All state law claims completely preempted by ERISA are displaced by

ERISA’s civil enforcement provision, 29 U.S.C. § 1132(a)(1)(B), so that such state

law claims actually allege only federal law claims under ERISA. Metro. Life,

supra at 64; see also Cox v. Blue Cross and Blue Shield of Michigan, 869 F. Supp.

501, 503 (E.D. Mich. 1994) (“Where a lawsuit is essentially one to recover benefits

from an ERISA plan, it comes under ERISA’s civil enforcement provision, 29

U.S.C. § 1132(a)(1)(B), and is preempted by ERISA.”).

      7.     Plaintiff’s claim relates to and is preempted by ERISA because

Plaintiff seeks to recover group accident benefits allegedly due under the terms of

an ERISA plan.

      8.     The United States District Court for the Eastern District of Michigan




                                        3
 Case 4:20-cv-11172-SDD-APP ECF No. 1 filed 05/11/20         PageID.4   Page 4 of 5



is the federal district court having jurisdiction over the place where the Oakland

County Circuit Court, Case No. 20-180589-CK, is located. Venue is proper in the

United States District Court for the Eastern District of Michigan.

      9.     This Notice has been made in a timely manner, pursuant to 28 U.S.C.

§ 1446(b). No further proceedings have occurred in Oakland County Circuit

Court, Case No. 20-180589-CK.

      10.    No Defendant has yet filed an answer or other pleadings in that case.

      11.    A copy of the Notice of Removal filed with the Oakland County

Circuit Court, Case No. 20-180589-CK, is attached hereto as Exhibit B.

      12.    A true and correct copy of this Notice has been sent to the Clerk of the

Oakland County Circuit Court for filing, as provided by law, and a copy is also

being served on counsel for Plaintiff.

      WHEREFORE, Defendants hereby give notice of removal of Oakland

County Circuit Court, Case No. 20-180589-CK, to the United States District Court

for the Eastern District of Michigan and respectfully request that all future

proceedings be held in this Court.

                                         Respectfully submitted,
                                         Honigman LLP
                                         Attorneys for Defendants



Dated: May 11, 2020                      By:   /s/ Kevin M. Blair (P76927)




                                           4
  Case 4:20-cv-11172-SDD-APP ECF No. 1 filed 05/11/20        PageID.5   Page 5 of 5



                         CERTIFICATE OF SERVICE

       I hereby certify that on May 11, 2020, I electronically filed the foregoing
document, along with this Certificate of Service, which was also served by U.S.
mail to Plaintiff’s counsel at their address shown in the caption above.

     I declare under penalty of perjury that the foregoing is true to the best of my
knowledge, information and belief.


                                        /s/ Kevin M. Blair




34598857.1
                                         5
